ORDER

PER CURIAM.
Michael Bass (Defendant) appeals from the trial court’s judgment and sentence after a jury convicted him of forcible rape, forcible sodomy, and first-degree assault. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b)..